Citation Nr: 1131551	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-22 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2003 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which determined that the Veteran was not entitled to educational benefits in excess of 13 months and 10 days.  The Veteran timely appealed that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Central Office hearing before the Board in Washington, D.C. on his timely filed June 2010 substantive appeal; a Central Office hearing was scheduled for September 2011 and the Veteran was notified of that hearing in a July 2011 letter.  In August 2011, the Board received correspondence that the Veteran wished to have a videoconference hearing in the Denver, Colorado VA RO instead of a Central Office hearing.  As it is the RO which schedules such hearings, the case must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


